DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the terms “high voltage” and “low voltage” are indefinite. It is not known as to what specific values or ranges qualify therefore the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US 2016/0151045 A1) in view of Miller et al. (US 2009/0018442 A1) in view of Fletcher et al. (US Pat. No. 6,977,601 B1).
Regarding claim 1, Pelissier et al. (‘045) teach an ultrasound probe for digital microbeamforming, comprising: a two-dimensional array transducer (see [0094]); and a digital microbeamformer (see [0012]; and Fig. 1) comprising: a plurality of transmitters coupled to the array (see [0058]); a plurality of amplifiers coupled to the array and configured to receive analog echo signals from transducer elements of the array during a receive period (see [0050]; and Fig. 3); a plurality of analog-to-digital converters (ADCs) coupled to the amplifiers and configured to receive amplified analog echo signals and convert them to digital echo data (see [0049]-[0050]); and digital beamforming circuitry coupled to the ADCs and configured to produce digital beamformed echo signals (see [0060]); a microbeamformer controller (see [0081]); and a digital output circuit (see [0060]), wherein the digital microbeamformer is configured to consume three watts or less during operation (see [0085]; and Fig. 7). Pelissier et al. is silent with respect to a power supply. However, Miller et al. (‘442) from the same field of endeavor do teach a switched power supply (see [0011]). It would be obvious to one of ordinary skill in the art to modify the invention of Pelissier et al. with the features of Miller et al. for the benefit of 
Regarding claim 2, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) teach the ultrasound probe of claim 1, wherein the low power ADCs are adapted to perform analog to digital conversion by successive approximation (see Fletcher et al. col. 4, lines 13-23; and Fig. 6).
Regarding claim 10, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) teach the ultrasound probe of claim 1, wherein the plurality of transmitters and the plurality of amplifiers are located in two separate integrated circuit packages, each containing both transmitters and amplifiers (see Pelissier et al. Fig. 7).
Regarding claim 11, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) teach the ultrasound probe of claim 10, wherein the plurality of low power ADCs and the digital beamforming circuitry comprise a 128 channel digital beamformer (see Pelissier et al. [0014]).
Regarding claim 12, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) teach the ultrasound probe of claim 1, wherein the digital beamforming circuitry comprises a plurality of digital delay circuits and a plurality of digital summers (see Pelissier et al. [0046]).
Regarding claim 13, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) teach the ultrasound probe of claim 1, wherein the microbeamformer controller comprises a control FPGA (see Pelissier et al. [0081]).

Regarding claim 15, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) teach the ultrasound probe of claim 1, wherein the digital output circuit comprises a USB controller (see Pelissier et al. [0086]).
Claims 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US 2016/0151045 A1) in view of Miller et al. (US 2009/0018442 A1) in view of Fletcher et al. (US Pat. No. 6,977,601 B1) as applied to claim 1 above, and further in view of Klessel et al. (US 2008/0110263 A1).
Regarding claim 3, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) teach the ultrasound probe of claim 1, but fail to explicitly teach wherein the transducer comprise transducer elements comprising a piezoceramic material. However, Klessel et al. (‘263) from the same field of endeavor do teach transducer elements comprising a piezoceramic material (see [0038]). It would be obvious to one of ordinary skill in the art to use the piezoceramic material elements of Klessel et al. because of the generally accepted use in ultrasound imaging transducers and ease of beamforming.
Regarding claim 4, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) in view of Klessel et al. (‘263) teach the ultrasound probe of claim 3, wherein the low power sigma-delta or successive approximation ADCs and the digital beamforming circuitry are located in a first integrated circuit package (see Pelissier et al. Fig. 7).
Regarding claim 5, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) in view of Klessel et al. (‘263) teach the ultrasound probe of claim 4, wherein the transmitters and the amplifiers are located in a second integrated circuit package (see Pelissier et al. Fig. 7).
Regarding claim 6, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) in view of Klessel et al. (‘263) teach the ultrasound probe of claim 5, wherein the two dimensional array transducer comprises a matrix array transducer bonded to the second integrated circuit package (see Pelissier et al. [0094]).
.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US 2016/0151045 A1) in view of Miller et al. (US 2009/0018442 A1) in view of Fletcher et al. (US Pat. No. 6,977,601 B1) in view of Klessel et al. (US 2008/0110263 A1) as applied to claim 6 above, and further in view of Proulx et al. (US 2007/0167752 A1).
Regarding claim 7, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) in view of Klessel et al. (‘263) teach the ultrasound probe of claim 6, but fail to explicitly teach wherein the two-dimensional array transducer is flip chip bonded to the second integrated circuit package. However, Proulx et al. et al. (‘752) from the same field of endeavor do teach wherein an array transducer is flip chip bonded (see [0044]). It would be obvious to one of ordinary skill in the art to use the bonding of Proulx et al. because of the benefit of providing pre-amplification and impedance buffering.
Regarding claim 8, Pelissier et al. (‘045) in view of Miller et al. (‘442) in view of Fletcher et al. (‘601) in view of Klessel et al. (‘263) in view of Proulx et al. et al. (‘752) teach the ultrasound probe of claim 7, wherein the low power ADCs comprise delta-sigma analog-to-digital converters (see Pelissier et al. col. 4, lines 13-23; and Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARK D REMALY/Primary Examiner, Art Unit 3793